          Case 4:19-cv-00937-KGB Document 7 Filed 01/19/21 Page 1 of 1




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

SHANE LONIX, ADC #145216                                                        PETITIONER

v.                               Case No. 4:19-cv-00937-KGB

DOE                                                                            RESPONDENT

                                             JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that petitioner Shane Lonix’s petition for a writ of habeas corpus is dismissed without

prejudice. The relief requested is denied.

       It is so adjudged this 19th day of January, 2021.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
